                        IN THE UNITED STATES DISTRICT
                       FOR THE DISTRICT OF NEW JERSEY


RICHARD BALTER,                             HONORABLE JEROME B. SIMANDLE

                     Petitioner,
                                              Civil No. 18-16681 (JBS)
        v.                                     [Cr. No. 93-536 (JBS)]

UNITED STATES OF AMERICA,
                                                  MEMORANDUM OPINION
                     Respondent.



SIMANDLE, District Judge:


        Petitioner Richard Balter was convicted of murder-for-hire in

violation of 18 U.S.C. §§ 1958 and 2, and related mail fraud counts

in violation of 18 U.S.C. § 1341, following a jury trial in 1994.

This Court sentenced Balter and several co-defendants to life

imprisonment.        United States v. Balter, et al., Criminal No. 93-

536 (JBS). The Court of Appeals affirmed, United States v. Balter,

91 F.3d 427 (3d Cir. 1996).

        Thereafter, Balter filed his motion for relief on July 25,

1997, under 28 U.S.C. § 2255, alleging that trial counsel was

ineffective.        Balter v. United States, Civil No. 97-3649 (JBS).

This Court denied the motion, as well as related motions for an

evidentiary hearing and for production of documents, on June 30,

1998.        This   Court   issued   an   Order   denying   a   certificate   of

appealability on December 23, 1998, and on October 6, 2000, the
Court of Appeals denied Balter’s request for a certificate of

appealability.

     Eighteen years later, on November 30, 2018, Mr. Balter filed

the present petition to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255, alleging newly discovered evidence

which   may   be   exculpatory   and   was    allegedly   withheld   by   the

Government in violation of Brady.          [Civil Action 18-16681 (JBS) at

Docket Item 1.]     Mr. Balter’s present Section 2255 motion alleges

that Balter has discovered that the Government withheld material

exculpatory evidence from Balter’s attorneys, so that the evidence

could not be used in his defense at trial, in violation of Balter’s

Fifth Amendment rights as established in Brady v. Maryland, 373

U.S. 83 (1963).      He alleges that this exculpatory evidence would

demonstrate that he is “actually innocent of the murder-for-hire

under 18 U.S.C. § 1858, and -- because of that innocence -- he is

necessarily innocent of mail fraud as well.”          [Docket Item 1-1 at

pp. 1-2.]

     Presently before the Court is the motion of the United States

to dismiss Balter’s Section 2255 petition as a second or successive

petition.     [Docket Item 2.]    The United States argues that this

Court lacks jurisdiction over the present successive petition, and

that Balter must first obtain permission from the Court of Appeals

to file it, which has not been done.           The Government argues that

Balter has failed to satisfy the gatekeeping restriction for second

                                       2
or successive Section 2255 petitions contained in 28 U.S.C. §

2255(h), which provides as follows:

          A second or successive motion must be certified
          as provided in section 2244 by a panel of the
          appropriate court of appeals to contain --

             (1) newly discovered evidence that, if proven
          and viewed in light of the evidence as a whole,
          would be sufficient to establish by clear and
          convincing evidence that no reasonable factfinder
          would have found the movant guilty of the
          offense....

      In turn, Section 2244(b)(3)(A) states as follows:

          Before a second or successive application
          permitted by this section is filed in the district
          court,   the   applicant   shall   move   in   the
          appropriate court of appeals for an order
          authorizing the district court to consider the
          application.

      Mr. Balter opposes the dismissal motion [Docket Item 3].

While Balter acknowledges that this Court previously adjudicated

his Section 2255 motion and that this is a second motion, he argues

it   would   be   essentially   unfair   and   illogical    to   apply   the

gatekeeping provision of Section 2255(h)(1), supra, where the

allegedly newly discovered evidence is alleged to be Brady material

that was unlawfully withheld from discovery by the Government.

[Docket Item 3 at ¶¶ 3-7.]      Balter argues that such a reading of

Section   2255(h)    would   essentially   reward   the    Government    for

committing a Brady violation and managing to conceal it past the

time the initial Section 2255 motion is filed, pointing out that

considering Brady material as falling within the Section 2255(h)

                                    3
rubric of “newly discovered evidence” would also have the effect

of raising the standard of proof required for a successful Section

2255 petition to the level of showing “clear and convincing

evidence that no reasonable factfinder would have found the movant

guilty of the offense.”        28 U.S.C. § 2255(h)(1).     [Docket Item 3

at ¶¶ 8-10.]     Accordingly, Balter argues that he is “not obligated

to get permission from the Court of Appeals pursuant to 28 U.S.C.

§ 2244(b)(2),” and that this Court has jurisdiction to consider

this petition at this time.

        More specifically, Balter argues that the present petition

should not be regarded as “second or successive” because the ground

asserted -- his discovery of allegedly exculpatory documents that

were found among documents the Government had seized from Balter’s

own company and allegedly withheld under Brady -- was allegedly

not known by Balter to exist and could not have been logically

discovered by Balter at the time he filed his first petition in

1997.       Whether   the   alleged   exculpatory   documents   are   “newly

discovered” for purposes of Section 2255(h)(1) is unclear from the

papers presently before the Court, and no determination is made,

for purposes of this dismissal motion, whether Balter indeed “newly

discovered” the documents in question.1        Likewise, the undersigned


        1
       Balter had these documents in his possession for more than
ten years before filing this petition in 2018. These documents
are among those allegedly seized from Balter’s wholly-owned small
business, Northeast Poly Products, Inc., around the time of his
                                       4
does not determine, for purposes of the present dismissal motion,

whether Petitioner Balter’s allegation that the newly discovered

documents   are   exculpatory2   within   the   meaning   of   Brady,   has

plausible merit because it does not address the merits of Balter’s

current petition.




arrest. The documents he now cites largely concern the payback
terms of the large debt owed to Balter’s business by the victim of
Balter’s murder-for-hire scheme, Robert Cohen, a debt which was
well-known and figured prominently in supplying a motive for the
murder and subsequent mail fraud when Balter attempted to collect
proceeds of a credit life insurance policy on the victim
essentially equal to the indebtedness.       The present petition
alleges that Balter received two boxes of documents in or about
2007 that the Government had seized from Balter’s own company’s
warehouse during the criminal investigation of the murder-for-hire
case. He alleges that he examined those documents in 2007 with
the help of an assistant because he suffered from macular
degeneration and was essentially blind.        In 2010, when the
documents in question were already in his possession for three
years, in litigation before the undersigned seeking to enforce the
return of other personal and business documents under Rule 41(g),
Fed. R. Crim. P., Balter alleged on several occasions that he
believed these documents contained exculpatory information. See
Balter v. United States, Civil No. 08-1475 (D.N.J.) at Docket Item
17 at p.4 (referencing communications between Balter and Cohen);
and Docket Item 18 at p.3 (indicating these seized documents “would
have destroyed their [the Government’s] theory, motive and case”).
He alleges that it was not until many years later, on November 29,
2017, that he was again reviewing material from the boxes with the
help of an assistant and came across a ledger document that
contained one or two additional sheets of paper behind each ledger
page, which are the alleged exculpatory documents herein. [Docket
Item 1-1 at pp. 8-9.]

     2 The trial evidence against Balter was strong, including
documents, testimony of a cooperating witness, investigators, and
other fact witnesses and an inculpatory recording of Balter during
the criminal investigation summarized previously including in the
Court of Appeals’ opinion in United States v. Balter, 91 F.3d 427
(3d Cir. 1996).
                                   5
     The issues presently before the Court are: (1) whether this

petition   is    “second    or     successive,”   i.e.,   whether   this   case

presents an exception for grounds that could not have been raised

in the initial petition; and (2) whether newly discovered Brady

materials are “newly discovered evidence” within the meaning (and

subject to the gatekeeping requirement) of § 2255(h)(1). The Court

finds that newly discovered Brady materials are not exempted from

§ 2255(h)’s definition of “newly discovered evidence”, making this

petition “second or successive” within the meaning of § 2255(h)(1).

As such, this Court lacks jurisdiction absent authorization from

the Third Circuit.

     The Supreme Court and Third Circuit have no case directly on

point. See United States v. Lopez, 577 F.3d 1053, 1063 (9th Cir.

2009) (“The Supreme Court has not decided . . . whether second-

in-time Brady claims are ‘second or successive’ under AEDPA.”).

But see Mickens v. Superintendent Albion SCI, No. 17-2155, 2017 WL

5624245    (3d    Cir.     Sept.     1,   2017)   (denying   certificate     of

appealability as jurists of reason would not debate dismissal of

the petition under 28 U.S.C. § 2254 raising Brady claims as second

or successive), cert. denied sub nom. Mickens v. Clarke, 138 S.

Ct. 999 (2018). Most circuits that have addressed the issue agree

that Brady claims are not exempt from the second or successive

restrictions. See, e.g, In re Pickard, 681 F.3d 1201, 1203 (10th

Cir. 2012). Other circuits have concluded there may be situations

                                          6
in which Brady claims are exempt. See Lopez, 577 F.3d at 1066-67

(“We therefore hold that Brady claims are not categorically exempt

from AEDPA's gatekeeping provisions and that second-in-time Brady

claims that do not establish materiality of the suppressed evidence

are subject to dismissal under § 2255(h)(1). . . . we need not,

and do not, resolve the more difficult question whether all second-

in-time Brady claims must satisfy AEDPA's gatekeeping requirements

. . .”) (emphasis in original).

       The Court is persuaded by those courts that have concluded

that Brady does not present an exception to the rule of finality

and the gatekeeping purpose of § 2255(h)(1). Congress provided

that   any   newly    discovered   evidence,   Brady   or   not,   which   by

definition was not available to petitioner when the first § 2255

petition was adjudicated, may form the basis of a second petition

provided it passes the screening of § 2255(h)(1) as determined by

the Court of Appeals. The Brady allegation, if valid, can provide

a firmer basis for permitting a second petition because of the

allegation    of     prosecutorial   misconduct   of    a   constitutional

dimension, but that is a matter for the Court of Appeals to

determine under § 2244(b)(3)(A).

       The Court further concludes that the purposes of AEDPA would

not be served by recognizing an exception for newly discovered

Brady documents in the District Court without gatekeeping approval

of the Court of Appeals. Exempting an allegation of a Brady

                                     7
violation from the gatekeeping provision of § 2255(h)(1) would

create a loophole that would enable repeated petitions recast as

Brady violations. The ability to file a numerically second § 2255

petition raising a claim under Brady should not depend on a general

exception to the gatekeeping requirement, but on the plausibilty

of the case-specific Brady argument.      In any event, this is a

matter for the Court of Appeals under §2244, not for the District

Court.   This District Court is without jurisdiction to hear this

successive petition absent approval of the Court of Appeals.

     For the reasons stated above, the Court grants the motion to

dismiss without prejudice. The Court will transfer the petition to

the Third Circuit for consideration under 28 U.S.C. § 2255(h) in

the interests of justice. 28 U.S.C. § 1631.

     The accompanying Order is entered.




February 27, 2019                         s/ Jerome B. Simandle
                                          JEROME B. SIMANDLE
                                          U.S. District Judge




                                8
